RUBICON MINERALS CORPORATION Interim Consolidated Financial Statements First Quarter ended March 31, 2012 Unaudited RUBICON MINERALS CORPORATION Consolidated Balance Sheets Unaudited (Expressed in Canadian Dollars) March 31 December 31 Assets Current assets Cash and cash equivalents (note 14) $ $ Temporary investments (note 3) - Marketable securities (note 4) Accounts receivable Prepaid expenses and supplier advances Other investments (note 5) Property plant and equipment (note 6) Exploration and evaluation assets (note 7) Reclamation deposits $ $ Liabilities and Equity Current liabilities Accounts payable and accrued liabilities (note 8) $ $ Non-current liabilities Deferred income taxes Provision for closure and reclamation (note 9) Equity Share capital (note 10) Share-based payment reserve Accumulated other comprehensive loss ) ) Deficit ) ) $ $ See accompanying notes to the consolidated financial statements Commitments (note 13) Approved by the Board of Directors and authorized for issue on May 8, 2012. “David Adamson” “Julian Kemp” David Adamson, Director Julian Kemp, CA, Director - 1 - RUBICON MINERALS CORPORATION Consolidated Statements of Comprehensive Loss Unaudited (Expressed in Canadian Dollars) For the three months ended March 31 Expenses Consulting $ $ Depreciation General mineral exploration Insurance Investor relations (note 12) Office and rent Professional fees Salaries Share-based compensation Transfer agent and regulatory filing fees Travel and accommodation Loss before other items Foreign exchange (loss) gain 98 Interest and other income Option fees received in excess of property costs Loss on sale of investments Loss before taxes Deferred income tax expense Net loss for the period Other comprehensive income Fair value adjustment, net of tax, on available for sale financial instruments: Cash equivalents & temporary investments Marketable securities and other investments Realized losses on marketable securities and other investments reclassified to net loss Other comprehensive income for the period Comprehensive loss $ $ Basic and diluted loss per share $ $ Weighted average number of common shares outstanding See accompanying notes to the consolidated financial statements - 2 - RUBICON MINERALS CORPORATION Consolidated Statements of Changes in Equity Unaudited (Expressed in Canadian dollars) Number of Shares Share Capital Share-based Payments Reserve Accumulated Other Comprehensive Income/Loss Deficit Total Equity $ January 1, 2012 ) ) Public offering - - - Public offering – share issuance costs - ) - - - ) Exercise of options - - - Transfer to share capital on exercise of options - ) - - - Share-based payments - administration - Share-based payments - property - Share issue obligation - Unrealized net gain on available-for-sale investments - Realized loss on sale of available-for-sale investments - Net loss for the three months - ) ) March 31, 2012 ) ) Number of Shares Share Capital Share-based Payments Reserve Accumulated Other Comprehensive Income/Loss Deficit Total Equity $ January 1, 2011 ) Exercise of options - - - Transfer to share capital on exercise of options - ) - - - Share-based payments - administration - Share-based payments - property - Unrealized gain on available-for-sale investment - Realized loss on sale of available-for-sale investment - Net loss for the three months - ) ) March 31, 2011 ) See accompanying notes to the consolidated financial statements - 3 - RUBICON MINERALS CORPORATION Consolidated Statements of Cash Flows Unaudited (Expressed in Canadian dollars) For the three months ended March 31 Cash provided by (used for): Operating activities Net loss for the period $ $ Adjustments for: Depreciation Share-based compensation Loss on sale of investments Interest and other income Option receipts in excess of property costs Other gains and losses - Deferred income tax Changes in non-cash working capital: Accounts receivable and prepaid expenses Accounts payable and accrued liabilities Cash used in operating activities Interest received Net cash used in operating activities Investing activities Temporaryinvestments Exploration and evaluation expenditures Expenditures on property, plant and equipment Proceeds on sale of marketable securities Reclamation deposit - Net cash from (used in) investing activities Financing activities Issuance ofcommon shares, net of issue costs Net cash from financing activities Increase in cash and cash equivalents Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ See Supplemental cash flow and non-cash activities (note 14) See accompanying notes to the consolidated financial statements - 4 - RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements - Unaudited (Expressed in Canadian dollars) Three months ended March 31, 2012 1) NATURE AND CONTINUANCE OF OPERATIONS Rubicon Minerals Corporation (“Rubicon” or “the Company”) is primarily involved in the acquisition, and exploration and development of mineral property interests in Canada and the United States. The Company is incorporated and domiciled in British Columbia, Canada. The address of its registered office is Suite 2800 - 666 Burrard StreetVancouver, BC V6C 2Z7. The Company maintains its office at Suite 1540 – 800 West Pender Street, Vancouver, BC. At the date of these financial statements, the Company has not been able to identify a known body of commercial grade ore on any of its properties.The ability of the Company to recover the costs it has incurred to date on these properties is dependent upon the Company being able to identify a commercial ore body, to finance its exploration and development costs and to resolve any environmental, regulatory, or other constraints which may hinder the successful development of its properties. Although the Company is unaware of any defects in its title to its mineral properties, no guarantee can be made that none exist. These condensed interim consolidated financial statements have been prepared on a going concern basis which assumes that the Company will be able to realize its assets and discharge its liabilities in the normal course of business operations for the foreseeable future.The continuing operations of the Company may be dependent upon its ability to continue to raise financing or to commence profitable operations in the future. 2) BASIS OF PRESENTATION The Company prepares its financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board (“IFRS”).These condensed interim consolidated financial statements have been prepared in accordance with International Accounting Standard 34, “Interim Financial Reporting” (“IAS 34”).Accordingly, these condensed interim consolidated financial statements follow the same accounting principles and methods of application as the annual consolidated financial statements for the year ended December 31, 2011 but may condense or omit certain disclosures that otherwise would be present in annual financial statements prepared in accordance with IFRS. These financial statements should therefore be read in conjunction with the December 31, 2011 financial statements. Results for the period ended March 31, 2012, are not necessarily indicative of future results. The preparation of financial statements requires management to make estimates that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the condensed interim consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.Revisions to accounting estimates are recognized in the period in which the estimate is revised and the revision affects both current and future periods. Significant areas requiring the use of estimates and assumptions relate to the review of asset carrying values and determination of impairment charges of assets and available-for-sale investments, valuation of share-based payments, recoverability of deferred income tax assets, and provision for closure and reclamation among others.Actual results could differ materially from those estimates. 3) TEMPORARY INVESTMENTS Temporary investments consist of Government of Canada treasury bills maturing at various dates in 2012, with an aggregate carrying value and market value of $38,924,160 at March 31, 2012 (December 31, 2011 - $nil) and effective interest rates between 0.696% and 0.796%.Market value is determined from broker quotations. 4) MARKETABLE SECURITIES Marketable securities consist of investments in public company shares and have an aggregate carrying value and fair value of $430,441 at March 31, 2012 (December 31, 2011 - $3,252,672).Market values were based on quoted prices in an active market. - 5 - RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements - Unaudited (Expressed in Canadian dollars) Three months ended March 31, 2012 5)OTHER INVESTMENTS Other Investments consist of long-term investments in public company shares and have an aggregate carrying value and fair value of $658,107 at March 31, 2012 (December 31, 2011 - $772,138).Market values were based on quoted prices in an active market. 6) PROPERTY, PLANT AND EQUIPMENT The following is a summary of the changes in property, plant and equipment during the period: Assets under Construction Office Equipment Mine-site Equipment Mine-site Buildings Total $ Cost Balance, January 1, 2011 Additions - - Transfers ) - - - Disposals - ) - - ) Balance, December 31, 2011 Additions Transfers - - ) - Disposals - ) - - ) Balance, March 31, 2012 Accumulated depreciation Balance, January 1, 2011 - Depreciation for the year - Disposals - ) - - ) Balance, December 31, 2011 - Depreciation for the period - Disposals - ) ) Balance, March 31, 2012 - Carrying amounts January 1, 2011 December 31, 2011 March 31, 2012 - 6 - RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements - Unaudited (Expressed in Canadian dollars) Three months ended March 31, 2012 7) EXPLORATION AND EVALUATION ASSETS The following is a summary of changes in exploration and evaluation assets during the period: Phoenix Gold Project Ontario Other Red Lake Properties Ontario Alaska properties, USA Nevada properties, USA Total $ Balance,January 1, 2011 Costs incurred in the year Impairments - - ) - ) Recoveries - ) - - ) Balance,December 31, 2011 - Costs incurred in the period - - Balance, March 31, 2012 - 8) TRADE AND OTHER PAYABLES March 31 December 31 2011 Trade payables $ $ Payables to related party (note 11) Compensation payable Accrued expenses Other Total $ $ 9) PROVISION FOR CLOSURE AND RECLAMATION The Company’s provision for closure and reclamation is for its Phoenix Gold project which is currently at the advanced exploration stage. Closure and reclamation activities related to this project will include land rehabilitation, demolition of buildings and processing facilities, ongoing care and maintenance and other costs. The estimated closure costs of the Phoenix Gold project, based on the current condition of the site, were inflation adjusted to the estimated date of site remediation, which is 15 years from March 31, 2012, and then discounted back to the year end using an estimate of the Company’s risk free rate of 2.13%. Accretion of the discount during the period was recorded to interest expense. The current estimated value of the future liability is $1,885,914 (December 31, 2011 - $1,923,358). Changes to this provision during the year are summarized as follows: Balance, December, 31, 2011 $ Accretion Revision of estimate ) Balance, March 31, 2012 $ - 7 - RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements - Unaudited (Expressed in Canadian dollars) Three months ended March 31, 2012 SHARE CAPITAL a) Share issuance On February 29, 2012, the Company closed a public offering and issued 49,000,000 common shares of the Company at a price of $4.10 per common share for total gross proceeds of $200,900,000.The Company paid the underwriters a 4% commission amounting to $8,036,000.Other share issue costs, in regard to this offering, amounted to $1,126,607. b) Stock Options The following is a summary of the changes in the Company’s outstanding stock options: Three Months Ended March 31, 2012 Year Ended December 31, 2011 Number of Options Weighted Average Exercise Price Number of Options Weighted Average Exercise Price $ $ Balance at the beginning of the period Granted(1) Exercised ) ) Expired/Cancelled ) ) Outstanding, end of the period Exercisable, end of the period The fair value of stock options granted during the period, has been estimated using the Black-Scholes option pricing model based on the following weighted average assumptions: exercise and share price – $3.98 (2011 – exercise price - $5.72, share price - $3.56); risk free interest rate: 1.07% (2011 – 1.86%); expected life: 3.38 years (2011 – 2.9 years); expected volatility: 60% (2011 – 63%) and expected dividends: nil (2011- nil). The following is a summary of the Company’s outstanding stock options: March 31, 2012 Option Price Range Number Outstanding Weighted Average Price Weighted Average Life $ (Years) $
